Exhibit 10.J.2
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
DIRECTOR CHARITABLE AWARD PLAN
     Pursuant to authorization by the El Paso Corporation Board of Directors
(the “Board”) and Section 6 of the El Paso Corporation Director Charitable Award
Plan, Amended and Restated effective as of August 1, 1998, as amended (the
“Plan”), the Plan is hereby amended as follows, effective December 4, 2003:
     WHEREAS, the Board, based upon a recommendation from its Compensation
Committee, has determined it is in the best interests of the Company to
terminate the Plan.
     NOW THEREFORE, the Plan is hereby terminated, effective December 4, 2003.
The termination of the Plan does not affect the designation of Charitable Awards
under the Plan by a Participant who has met the two-year service requirement on
the Board and has been notified of his or her eligibility to participate in the
Plan prior to the effective date of this amendment.
     IN WITNESS WHEREOF, the Company has caused this amendment to be duly
executed on this 4th day of December, 2003.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Susan B. Ortenstone        Senior
Vice President,
Human Resources     

Attest:

     
/s/ David L. Siddall
   
 
Corporate Secretary
   

 